ERVIN, Judge.
Defendant Charlotte-Mecklenburg Board of Education appeals from an order denying its motion to dismiss Plaintiffs complaint for failing to state a claim upon which relief could be granted. In its brief, the Board contends that (1) its appeal, although interlocutory, is properly before this Court because the trial court’s order amounted to a rejection of the Board’s governmental immunity claim; (2) the Supreme Court did not hold in Craig v. New Hanover Cty. Bd. Of Educ., 363 N.C. 334, 338-42, 678 S.E.2d 351, 354-57 (2009), that state constitutional claims may rest solely upon allegations of negligence; and (3) Plaintiff had not asserted viable state constitutional claims against the Board in her complaint. After careful consideration of the Board’s challenges to the trial court’s order in light of the record and the applicable law, we conclude that the trial court’s order should be reversed and that this case should be remanded to the Mecklenburg *361County Superior Court for further proceedings not inconsistent with this opinion.
I. Factual Background
On or about 13 May 2011, Plaintiff Jane Doe filed a complaint seeking to recover damages from Defendants stemming from sexual abuse that she suffered at the hands of Defendant Richard Priode, her band teacher at South Mecklenburg High School. According to Plaintiffs complaint, Defendant Priode made sexual advances towards her and eventually induced her to engage in various types of sexual activity, including oral sex and vaginal intercourse, with him both on and off school grounds. Defendant Priode was later arrested, charged, and entered a plea of guilty to taking indecent liberties with a child as a result of his involvement with Plaintiff.
In her complaint, Plaintiff asserted claims against Defendant Board for negligent hiring, supervision, and retention; negligent infliction of emotional distress; and violation of Plaintiffs rights to an education and to proper educational opportunities as guaranteed by N.C. Const. art. I, § 15 and N.C. Const. art. IX, § 1, and her right to obtain a safe education as guaranteed by N.C. Const. art. I, § 19. According to Plaintiff, the Board should have recognized the signs that Defendant Priode posed a threat to her and taken action to prevent the sexual abuse which she suffered at his hands. More specifically, Plaintiff alleged, with respect to her constitutional claims, that:
40. As a separate and distinct cause of action, Plaintiff sues the Defendants for violating her constitutional rights pursuant to North Carolina State Constitution in the following particulars:
a. Violation of Article I[,] Section 15 on the grounds that the Defendant allowed the conduct as alleged in this complaint and that this conduct deprived the Plaintiff of her right to an education that is free from harm:
b. Violation of Article IX[,] Section 1 in that the Plaintiff was denied educational opportunities free from physical harm or psychological abuse; and
c. Violation of Article I[,] Section 19 in that the Plaintiff has been deprived of her liberty, interest and privilege in an education free from abuse or psychological harm as alleged in this complaint.
*36241. This constitutional claim for damages is pled as an alternative remedy, should the court find that sovereign immunity or governmental immunity in any way of its various forms exists and, if it does exist, in that event Plaintiff has no adequate remedy at law and asserts the constitutional violations pursuant to the laws of North Carolina.
On 27 June 2011, the Board filed a partial motion to dismiss pursuant to N.C. Gen. Stat. § 1A-1, Rule 12(b)(6), in which it sought the dismissal of Plaintiff’s constitutional claims on the grounds that Plaintiff’s complaint failed to allege facts which tended to establish the Board’s liability to Plaintiff for violating the various constitutional provisions cited in her complaint. On the same date, the Board filed a second partial motion to dismiss pursuant to N.C. Gen. Stat. § 1A-1, Rules 12(b)(1) and (2), in which it sought the dismissal of Plaintiff’s negligent hiring, supervision, and retention and negligent infliction of emotional distress claims on the grounds that the Board “enjoy[ed] full governmental immunity[.]”
On 22 August 2011, the trial court entered an order granting the Board’s motion to dismiss Plaintiff’s claims for negligent hiring, supervision, and retention and negligent infliction of emotional distress, “since the Board ha[d] not waived immunity by the purchase of liability insurance.” However, the trial court denied the Board’s motion to dismiss Plaintiff’s constitutional claims in reliance on Craig. After the trial court, at the Board’s request, certified the order denying the Board’s motion to dismiss Plaintiff’s constitutional claims for immediate appeal pursuant to N.C. Gen. Stat. § 1A-1, Rule 54(b), the Board noted an appeal to this Court from the trial court’s order.
II. Legal Analysis
A. Appealability
As an initial matter, we must determine whether the Board’s appeal is properly before us. Although the Board acknowledges that the trial court’s order is interlocutory in nature and that the trial court’s order did not constitute “a final judgment as to one or more but fewer than all of the claims or parties” that was immediately appealable pursuant to N.C. Gen. Stat. § 1A-1, Rule 54(b), it contends that the trial court’s refusal to dismiss Plaintiff’s constitutional claims affected the Board’s substantial right to governmental immunity. We believe that the Board’s argument has merit.
*363“An interlocutory order is one made during the pendency of an action, which does not dispose of the case, but leaves it for further action by the trial court in order to settle and determine the entire controversy.” Veazey v. Durham, 231 N.C. 357, 362, 57 S.E.2d 377, 381 (citation omitted), r’hrg denied, 232 N.C. 744, 59 S.E.2d 429 (1950). As a general proposition, “there is no right of immediate appeal from interlocutory orders and judgments.” Travco Hotels v. Piedmont Natural Gas Co., 332 N.C. 288, 291, 420 S.E.2d 426, 428 (1992) (citation omitted).
Nonetheless, in two instances a party is permitted to appeal interlocutory orders. First, a party is permitted to appeal from an interlocutory order when the trial court enters a final judgment as to one or more but fewer than all of the claims or parties and the trial court certifies in the judgment that there is no just reason to delay the appeal. Second, a party is permitted to appeal from an interlocutory order when the order deprives the appellant of a substantial right which would be jeopardized absent a review prior to a final determination on the merits. Under either of these two circumstances, it is the appellant’s burden to present appropriate grounds for this Court’s acceptance of an interlocutory appeal and our Court’s responsibility to review those grounds.
Bullard v. Tall House Bldg. Co., 196 N.C. App. 627, 637, 676 S.E.2d 96, 103 (2009) (citations and quotation marks omitted).
According to well-established North Carolina law, governmental immunity is an “ ‘immunity from suit rather than a mere defense to liability!.]’ ” Craig, 363 N.C. at 338, 678 S.E.2d at 354 (quoting Mitchell v. Forsyth, 472 U.S. 511, 526, 105 S. Ct. 2806, 2815, 86 L. Ed. 2d 411, 425 (1985)) (emphasis omitted). For that reason, “]t]his Court has held that denial of dispositive motions such as motions to dismiss . . . that are grounded on governmental immunity affect a substantial right and are immediately appealable.” Mabrey v. Smith, 144 N.C. App. 119, 121, 548 S.E.2d 183, 185 (citation omitted), disc. review denied, 354 N.C. 219, 554 S.E.2d 340 (2001); see also Craig, 363 N.C. at 337, 678 S.E.2d at 354 (stating that, although the “[d]enial of a summary judgment motion is interlocutory and ordinarily cannot be immediately appealed . . . the appeal [before the Court] is proper because the Board raises the complete defense of governmental immunity, and as such, denial of its summary judgment motion affects a substantial right”); Meherrin Indian Tribe v. Lewis, 197 N.C. App. 380, 385, 677 S.E.2d 203, 207 (2009) (recognizing that the *364denial of a dismissal motion lodged pursuant to N.C. Gen. Stat. § 1A-1, Rule 12(b)(6), based on a claim of sovereign or governmental immunity is immediately appealable because it affects a substantial right), disc. review denied, 363 N.C. 806, 690 S.E.2d 705 (2010). The decisions allowing the immediate appeal of decisions addressing the availability of sovereign or governmental immunity hinge upon the fact that, were “ ‘the case to be erroneously permitted to proceed to trial, immunity would be effectively lost.’ ” Christmas v. Cabarrus Cty., 192 N.C. App. 227, 231, 664 S.E.2d 649, 652 (2008) (quoting Slade v. Vernon, 110 N.C. App. 422, 425, 429 S.E.2d 744, 746 (1993), implicit overruling on other grounds recognized in Boyd v. Robeson Cty., 169 N.C. App. 460, 470, 621 S.E.2d 1, 7, disc. review denied, 359 N.C. 629, 615 S.E.2d 866 (2005)), disc. review denied, 363 N.C. 372, 678 S.E.2d 234 (2009).
Although Plaintiff acknowledges that, in the event that “the trial judge [had] denied the Board’s motion to dismiss [P]laintiff’s negligence claims based on governmental immunity, that order would have been appealable immediately,” Plaintiff argues that, since Craig holds that governmental immunity is not a bar to constitutional claims such as those that Plaintiff has asserted in this case, the Board is not entitled to rely upon governmental immunity in response to Plaintiff’s constitutional claims and that any decision to review the denial of the Board’s dismissal motion on a “limited record” like that before the Court in this case would be tantamount to the unfair and prejudicial adoption of a heightened pleading standard. We do not find Defendant’s argument persuasive.
The record before us in this case clearly reflects that the Board asserted governmental immunity in its responsive pleading and argued that Plaintiff was not entitled to overcome a governmental immunity bar by asserting constitutional claims that rested solely upon allegations that the Board acted negligently. The fact that the trial court rejected the Board’s claim of governmental immunity means nothing more than that the trial court found that Plaintiff had stated one or more viable constitutional claims. Such a determination does not mean that the Board is not entitled to governmental immunity; instead, it means that the same determination must be made in order to both determine whether we are entitled to hear the Board’s appeal on an interlocutory basis and ascertain whether Plaintiff has, in fact, stated a claim for relief against the Board on the basis of the constitutional provisions upon which she relies. Thus, we cannot determine the extent to which the Board is entitled to appeal the trial *365court’s order on an interlocutory basis without addressing the merits of its challenge to the trial court’s determination that Plaintiff stated a claim for relief under the constitutional provisions upon which she relies. The mere fact that Plaintiff has asserted that certain of her claims are “constitutional” in nature does not automatically mean that she has stated one or more valid constitutional claims or that the Board is not entitled to avoid liability with respect to those claims, properly understood, on governmental immunity grounds. Miller v. Rose, 138 N.C. App. 582, 592, 532 S.E.2d 228, 235 (2000) (stating that, in addressing.motions filed pursuant to N.C. Gen. Stat. § 1A-1, Rule 12(b)(6), a party’s “[l]egal conclusions . . . are not entitled to a presumption of truth”). A failure to evaluate the validity of Plaintiff’s constitutional claims would allow Plaintiff to simply re-label claims that would otherwise by barred on governmental immunity grounds as constitutional in nature, effectively circumventing the Board’s right to rely on a governmental immunity bar. In other words, in the event that we were to hold that the “Board cannot immediately appeal, it will have to litigate [Plaintiff]’s negligence allegations,” thereby forfeiting its substantial right to rely, in appropriate instances, on the doctrine of sovereign immunity in response to Plaintiff’s claims. As a result, we conclude that the Board’s appeal from the trial court’s order is properly before this Court.
B. Plaintiff’s Constitutional Claims
Secondly, the Board contends that the trial court erred by denying its motion to dismiss Plaintiff’s constitutional claims on the grounds that “[n]one of the constitutional provisions cited by [Plaintiff] can be violated by negligence alone.” Put another way, the ultimate issue raised by the Board’s appeal is whether Plaintiff has stated a claim for relief based upon the relevant provisions of the state constitution. After careful consideration, we conclude that this question must be answered in the negative.
1. Standard of Review
“We review a motion to dismiss for failure to state a claim de novo." Bobbitt ex. rel. Bobbitt v. Eizenga,_N.C. App._,_, 715 S.E.2d 613, 615 (2011) (citation omitted). In making that determination, we must ascertain “ ‘whether, as a matter of law, the allegations of the complaint. . . are sufficient to state a claim upon which relief may be granted.’ ” Farrell v. Transylvania Cty. Bd. of Educ., 175 N.C. App. 689, 695, 625 S.E.2d 128, 133 (2006) (quoting Harris v. NCNB Nat. Bank of North Carolina, 85 N.C. App. 669, 670, 355 S.E.2d *366838, 840 (1987)). In conducting the required analysis, we must “consider the allegations in the [plaintiff’s] complaint [to be] true, construe the complaint liberally, and only reverse the trial court’s denial of a motion to dismiss if [the] plaintiff is entitled to no relief under any set of facts which could be proven in support of the claim.” Id. (citing Hyde v. Abbott Laboratories., Inc., 123 N.C. App. 572, 575, 473 S.E.2d 680, 682, disc. review denied, 344 N.C. 734, 478 S.E.2d 5 (1996)).
Dismissal is proper when one of the following three conditions is satisfied: “(1) the complaint on its face reveals that no law supports the plaintiff’s claim; (2) the complaint on its face reveals the absence of facts sufficient to make a good claim; or (3) the complaint discloses some fact that necessarily defeats the plaintiff’s claim.”
Bobbitt,_N.C. App. at_, 715 S.E.2d at 615 (quoting Guyton v. FM Lending Services, Inc., 199 N.C. App. 30, 33, 681 S.E.2d 465, 469 (2009) (citation and quotation marks omitted)).
2. Applicability of Craia
In determining that Plaintiff had, in fact, adequately stated a claim for relief under the relevant provisions of the North Carolina Constitution, the trial court appears to have concluded that the allegations underlying the constitutional claims that Plaintiff has asserted here are identical to those at issue in Craig and that the Supreme Court held in Craig that such allegations sufficed to state a claim for relief pursuant to the constitutional provisions upon which Plaintiff relies. We believe that the trial court’s decision, with which our dissenting colleague agrees, rests upon a misapprehension of the Supreme Court’s decision in Craig.
In Craig, the plaintiff sought to obtain a damage recovery against the New Hanover County Board of Education based upon its failure to protect him from sexual abuse that he allegedly suffered at the hands of one of the defendant’s employees. 363 N.C. at 335, 678 S.E.2d at 352. In his complaint, the plaintiff asserted various common law negligence claims against the defendant and also alleged that the defendant “deprived him of an education free from harm and psychological abuse” in violation of N.C. Const. art. I, §§ 15 & 19 and N.C. Const. art. IX, § 1. Id. After failing to persuade the trial court to grant summary judgment in its favor, the defendant appealed to this Court, which unanimously reversed the trial court’s decision with respect to the plaintiff’s common law claims on governmental immunity grounds. Id. at 335-36, 678 S.E.2d at 353. In addition, by a divided *367vote, we reversed the trial court’s decision with respect to the plaintiff’s constitutional claims on the grounds that the “plaintiff’s common law negligence claim [was] an adequate remedy at state law.” Id. In other words, a majority of this Court held that, even though the plaintiff’s common law negligence claims were clearly barred by the doctrine of governmental immunity, that fact did not render those claims “inadequate” for purposes of determining whether the plaintiff was entitled to assert alternative constitutionally-based claims. On appeal, the Supreme Court held that the “[p]laintiff’s common law cause of action for negligence [did] not provide an adequate remedy at state law when governmental immunity [stood] as an absolute bar to [that] claim,” so that the plaintiff could alternatively advance “his colorable claims directly under our State Constitution based on the same facts that formed the basis for his common law negligence claim.” Id. at 340, 678 S.E.2d at 355.
In denying the Board’s motion to dismiss Plaintiff’s constitutional claims in reliance on Craig, the trial court appears to have concluded that Craig contained two separate holdings, one of which relates to the substantive merits of the plaintiff’s constitutional claims, instead of a single holding to the effect that a common law claim which is barred by the doctrine of governmental immunity is not an adequate substitute for a constitutionally-based claim. The fundamental problem with the trial court’s logic is that the Supreme Court simply declined to consider the substantive viability of the state constitutional claims that the plaintiff attempted to assert pursuant to N.C. Const. art. I, §§ 15 & 19 and N.C. Const. art. IX, § 1, in Craig, explicitly stating that its decision did not “predetermine the likelihood that [the] [p]laintiff [would] win other pretrial motions, defeat affirmative defenses, or ultimately succeed on the merits of his case” and that its holding “simply ensure [d] that an adequate remedy must provide the possibility of relief under the circumstances.” Id. In other words, the Supreme Court simply held in Craig that the existence of common law claims that were barred by the doctrine of sovereign or governmental immunity did not operate to bar the plaintiff from attempting to assert any constitutional claims that he might have otherwise had against the defendant while expressly declining to address the extent to which his constitutional claims had substantive merit. Fothergill v. Jones Cty. Bd. of Educ., _F. Supp. 2d_, _, 2012 WL 202777, *3, 2012 U.S. Dist. LEXIS 7570, *8 (E.D.N.C. Jan. 8, 2012) (holding that “the court in Craig expressly declined to rule on the merits of that constitutional claim....”); Collum v. Charlotte-Mecklenburg Bd. of Educ., 2010 WL 702462, *2, 2010 U.S. Dist. LEXIS 15824, *7 (W.D.N.C. *368Feb. 23, 2010) (holding that the Supreme Court in Craig “simply stated that the plaintiff in that case was not precluded from asserting the state constitutional claim, without reaching the merits of that claim”).1 As a result, contrary to the conclusion reached by the trial court and in the separate opinion submitted by our dissenting colleague, Craig does not control the substantive issue before us in this case, resulting in the necessity for us to independently determine whether Plaintiff has stated a claim for which “relief can be granted under some [constitutionally-based] legal theory.” Bobbitt,_N.C. App. at_, 715 S.E.2d at 615 (citation and quotation marks omitted).2
In seeking to establish that the present case is factually and procedurally indistinguishable from Craig and that we are bound by what she perceives to be the holding in that case, State v. Gillis, 158 N.C. App. 48, 53, 580 S.E.2d 32, 36 (stating that “[t]his Court is bound by precedent of the North Carolina Supreme Court”), disc. review denied, 357 N.C. 508, 587 S.E.2d 887 (2003), our dissenting colleague advances a number of different arguments. As an initial matter, our dissenting colleague contends that the only “dispositive difference between this case and Craig is that Craig was decided on a motion for summary judgment while here the trial court ruled upon [D]efendant[s] . . . 12(b)(6) motion.” Although we agree with our dissenting colleague that the factual allegations relied upon in Craig and those *369relied upon in the present case are “substantially the same” and that this difference in the procedural context between the two cases does not justify a different outcome with respect to the merits of the two claims, that fact does not have any real bearing upon the proper resolution of the underlying dispute at issue here, which is whether Craig contains a single holding relating to the extent to which the existence of a common law claim that is barred by the doctrine of governmental immunity precludes the assertion of a constitutionally-based claim or whether Craig implicitly addresses substantive constitutional issues as well. Secondly, in concluding that Craig contains an implicit substantive constitutional holding, our dissenting colleague emphasizes the fact that the Supreme Court in Craig reversed our decision to the effect that summary judgment should have been granted in favor of the defendant with respect to the plaintiffs constitutional claims. However, this argument overlooks the fact that we had held that summary judgment should have been awarded in favor of the defendant on the grounds that the availability of governmental immunity as an absolute bar to the plaintiff’s common law claims did not suffice to render those common law remedies inadequate for the purpose of determining whether a constitutionally-based claim arising out of the same alleged conduct should be recognized, not that the substantive allegations in the plaintiff’s complaint stated a valid claim for relief under the relevant constitutional provisions or that summary judgment could never be granted in that case under any theory. Thirdly, the fact that the Supreme Court, by essentially rejecting the defendant’s attempt to obtain an appellate decision which, in essence, would have recognized a governmental immunity defense to constitutionally-based claims which bore a resemblance to recognized common law claims, provided North Carolina trial courts with “jurisdiction to adjudicate plaintiff’s claims fully,” says nothing about the extent, if any, to which the Supreme Court implicitly held that the allegations set out in the complaints at issue in either this case or Craig stated a viable claim for relief based upon the relevant constitutional provisions. As a result, given that none of the arguments advanced by our dissenting colleague in support of the trial court’s interpretation of Craig strike us as persuasive, we will proceed to determine whether the allegations of Plaintiff’s complaint do, in fact, state valid claims for relief predicated upon the relevant constitutional provisions.
*3703. N.C. Const. art. I. § 15 and N.C. Const. art. IX. § 1
Initially, Plaintiff contends that the Board’s negligent acts and omissions violated her “right to an education that [was] free from harm” and “psychological abuse” as guaranteed by N.C. Const. art. I, § 15 and N.C. Const. art. IX, § 1. N.C. Const. art. I, § 15 provides that “[t]he people have a right to the privilege of education, and it is the duty of the State to guard and maintain that right.” Similarly, N.C. Const. art. IX, § 1 states that “[r]eligion, morality, and knowledge being necessary to good government and the happiness of mankind, schools, libraries, and the means of education shall forever be encouraged.” In giving content to these constitutional guarantees, the Supreme Court has held that North Carolina students are entitled to receive an education that satisfies certain qualitative standards. Leandro v. State of North Carolina, 346 N.C. 336, 345, 488 S.E.2d 249, 254 (1997). As a result, the Supreme Court has recognized that a student is entitled to receive “a sound basic education in our public schools,” including:
(1) sufficient ability to read, write, and speak the English language and a sufficient knowledge of fundamental mathematics and physical science to enable the student to function in a complex and rapidly changing society; (2) sufficient fundamental knowledge of geography, history, and basic economic and political systems to enable the student to make informed choices with regard to issues that affect the student personally or affect the student’s community, state, and nation; (3) sufficient academic and vocational skills to enable the student to successfully engage in post-secondary education or vocational training; and (4) sufficient academic and vocational skills to enable the student to compete on an equal basis with others in further formal education or gainful employment in contemporary society.
Id. at 347, 488 S.E.2d at 255.
To date, we are not aware of any decision by either this Court or the Supreme Court which has extended the educational rights guaranteed by N.C. Const. art. I, § 15 and N.C. Const. art. IX, § 1, beyond matters that directly relate to the nature, extent, and quality of the educational opportunities made available to students in the public school system. Although the serious wrongfulness inherent in the actions in which Defendant Priode allegedly engaged should not be minimized in any way, we are unable to see how the allegations set out in Plaintiff’s complaint state a claim for violating these constitu*371tional provisions. Put another way, we are unable to discern from either the language of the relevant constitutional provisions or the reported decisions construing these provisions that North Carolina public school students have a state constitutional right to recover damages from local boards of education for injuries sustained as the result of a negligent failure to remain aware of and supervise the conduct of public school employees. As a result, Plaintiffs complaint “on its face reveals the absence of facts sufficient to make a good claim” under N.C. Const. art. I, § 15 or N.C. Const, art. IX, § 1, such that Plaintiff has failed to state a claim based on those constitutional provisions upon which relief may be granted. Bobbitt,_N.C. App. at _, 715 S.E.2d at 615 (citation and quotation marks omitted).
4. N.C. Const. art. I. § 19
Secondly, Plaintiff asserts that the Board “deprived” her of “her liberty, interest and privilege in an education free from abuse or psychological harm” as guaranteed by N.C. Const. art. I, § 19, which provides that:
[n]o person shall be taken, imprisoned, or disseized of his freehold, liberties, or privileges, or outlawed, or exiled, or in any manner deprived of his life, liberty, or property, but by the law of the land. No person shall be denied the equal protection of the laws; nor shall any person be subjected to discrimination by the State because of race, color, religion, or national origin.
According to well-established North Carolina law, N.C. Const. art. I, § 19 “guarantees both due process rights and equal protection under the law” and has been interpreted as being similar to the due process clause of the Fourteenth Amendment to the Federal Constitution. Rhyne v. K-Mart Corp., 358 N.C. 160, 180, 594 S.E.2d 1, 15 (2004). As a general proposition, due process “is simply not implicated by a negligent act of an official causing unintended loss of or injury to life, liberty, or property.” Daniels v. Williams, 474 U.S. 327, 328, 106 S. Ct. 662, 663, 88 L. Ed. 2d 662, 666 (1986) (emphasis omitted) (holding that the negligent act of a deputy sheriff which caused injury to the plaintiff did not support a finding of liability based upon the due process clause, so that the trial court correctly granted summary judgment in defendant’s favor with respect to a due process claim that the plaintiff had asserted pursuant to 42 U.S.C. § 1983). “Where a government official’s act causing injury to life, liberty, or property is merely negligent, ‘no procedure for compensation is constitutionally required.’ ” Id. at 333, 106 S. Ct. at 666, 88 L. Ed. 2d at 669 (emphasis omitted) *372(quoting Parratt v. Taylor, 451 U.S. 527, 548, 101 S. Ct. 1908, 1919, 68 L. Ed. 2d 420, 437 (1981) (Powell, J., concurring in result)).3 As a result, assuming, without in any way deciding, that N.C. Const, art. I, § 19 entitles Plaintiff to an education free from abuse or physical harm, we do not believe that she is entitled to a damage recovery against the Board based upon the negligent conduct alleged in her complaint.4 As a result, we are compelled to conclude that “no law supports [Plaintiffs] claim” for relief based upon N.C. Const, art. I, § 19, Bobbitt,_N.C. App. at._., 715 S.E.2d at 615 (citation and quotation marks omitted), so that her complaint fails to state a claim for relief based upon that constitutional provision as well.
III. Conclusion
Thus, for the' reasons set forth above, we hold that the Board’s appeal from the trial court’s order denying its motion to dismiss Plaintiff’s constitutional claims is properly before this Court and that Plaintiff has failed to state claims arising under various provisions of the North Carolina Constitution for which relief may be granted.5 As a result, the trial court’s order should be, and hereby is, reversed and this case should be, and hereby is, remanded to the Mecklenburg *373County Superior Court for further proceedings not inconsistent with this opinion.
REVERSED AND REMANDED.
JUDGE ROBERT C. HUNTER concurs.
JUDGE STROUD dissents by separate opinion.

. Admittedly, the Supreme Court made several references to the “colorable” claims asserted by the plaintiff in its opinion in Craig, a fact which seems to lie at the heart of our dissenting colleague’s belief that Craig implicitly addresses substantive constitutional issues in addition to determining whether the existence of a common law claim that is clearly barred by governmental immunity precludes the assertion of a constitutionally-based claim. However, the absence of any substantive analysis of the viability of the plaintiff’s claims under the relevant provisions of the North Carolina constitution coupled with the Supreme Court’s explicit statement that its decision did not “predetermine the likelihood that [the] [p]laintiff [would] win other pretrial motions, defeat affirmative defenses, or ultimately succeed on the merits of his case,” Craig, 363 N.C. at 340, 678 S.E.2d at 355, indicates that the Supreme Court did not intend these references to the plaintiff’s “colorable” claims to be tantamount to a holding that the allegations in the plaintiff’s complaint stated a valid claim for relief. In order to reach a contrary determination, we would have to conclude that the Supreme Court recognized a constitutionally-based liability claim sounding primarily in negligence without engaging in any analysis of the extent to which that outcome was appropriate, an outcome which we believe to be unlikely.


. Although Plaintiff argues that the effect of our decision is to impose a heightened pleading requirement upon claims such as those that she is attempting to assert here, the ultimate issue that we must address is, in reality, the exact contours of the substantive rights created by the constitutional provisions upon which Plaintiff relies rather than the manner in which claims arising under those constitutional provisions should be pled.


. As Plaintiff correctly notes, decisions construing the due process clause of the United States constitution are not dispositive of the proper interpretation of the “law of the land” clause of N.C. Const. art. I, § 19. Bacon v. Lee, 353 N.C. 696, 721, 549 S.E.2d 840, 856-57 (2001). However, we have not found any authority tending to suggest that the degree of inattention to Plaintiff’s safety alleged to have occurred in this case rises to the level of a violation of Plaintiff’s rights under N.C. Const. art. I, § 19 and do not believe that deficient supervision of the type alleged to have occurred here suffices to support a determination that Plaintiff is entitled to recover damages from the Board under the “law of the land” clause.


. Our dissenting colleague does not appear to disagree with this understanding of the relevant federal decisions.


. The fact that Plaintiff has failed to state a claim for relief pursuant to the constitutional provisions upon which she relies does not mean that she lacks an adequate remedy. “[T]o be considered adequate in redressing a constitutional wrong, a plaintiff must have at least the opportunity to enter the courthouse doors and present his claim.” Craig, 363 N.C. at 339-40, 678 S.E.2d at 355. As the record clearly reflects, Plaintiff had an opportunity to present her claims to the Court and obtain a determination as to whether those claims had any substantive merit without having to overcome any sovereign or governmental immunity bar. However, since Plaintiff has failed to state viable constitutional claims against the Board, such claims, to the extent that they have any viability under the common law, are barred by governmental immunity. Although our dissenting colleague disagrees with this assertion and argues that the plaintiff in Craig had no more opportunity to present his claims than Plaintiff has had in this case, we do not find this argument persuasive given that it rests solely upon her belief that Craig contains a substantive constitutional holding, an argument which we have not found persuasive for the reasons set forth above.